On Motion for Rehearing.
 Further consideration o,f the record convinces us that there is no competent proof that defendant Carrie V. Horton was or is a resident of the county of the forum. The burden of making this essential proof was upon appellee as the defendant below and in view of its omission the trial court erred in overruling appellant’s plea of privilege.
Appellant’s motion for rehearing will be granted and the judgment reversed, but as it is inferable that the evidence was *147omitted through inadvertence, the matter of venue will be remanded for further hearing below.
Reversed and remanded.